DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Mathon (US 20180370082) in view of Serrell (US 2,683,912).
As to claims 1 and 4, Mathon teaches a mandrel (120) with an annular wall (121) capable of supporting a fibrous preform, and a plurality of angular sector counter-mold sections (130) assembled on the mandrel for pressing the preform.  Mathon teaches each angular sector comprising an annular base extending between first and second longitudinal edges and between first and second lateral edges in a circumferential direction (Figs. 2, 3, and 5).  Mathon teaches the edges having the same extent.  Mathon also teaches that each angular sector has a first lateral face parallel to the radial direction and a second lateral face that extends parallel to the radial direction.
Mathon is silent to a protruding lower portion forming a first nonzero angle relative to a radial direction on the first lateral edge of an angular sector and a recessed lower portion set back from the second lateral face forming a second nonzero angle relative to the radial direction on the second lateral edge of an angular sector. 
Serrell teaches an apparatus for molding the outer surface of an annular article with a joint in the mold.  The Serrell mold shows the claimed protruding lower portion of a mold forming a nonzero angle relative to the radial direction and a recessed lower portion of a mold forming a nonzero angle relative to the radial direction.  See the annotated portion of Serrell’s Fig. 4 below.

    PNG
    media_image1.png
    462
    577
    media_image1.png
    Greyscale

In the combination, one of ordinary skill in the art would have recognized that each joint between angular segments in Mathon could be provided with the configuration shown by Serrell.  It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the Serrell joint configuration into Mathon because (a) one would recognize that Mathon provides a joint between mold portions, and would have recognized that the Serrell joint configuration would be an obvious interchangeable substitute, or alternatively, (b) one would have recognized that the Serrell joint configuration would improve the seal at the joint and provide for an improved mold. 
As to claim 3, in the combination of Serrell with Mathon, Mathon provides angular sectors and Serrell provides the joint configuration.  The Serrell joint configuration provides a first lateral face inherently or obviously parallel to the radial direction and a second lateral face inherently or obviously parallel to the radial direction.  See the annotated portion of Serrell’s Fig. 4 below.  These lateral faces are interpreted to be present “in the continuation” of their respective lateral edges.  

    PNG
    media_image2.png
    497
    577
    media_image2.png
    Greyscale

As to claim 5, while Mathon and Serrell do not appear to specifically teach any particular angle, one of ordinary skill in the art would have selected and optimized the angle of the Serrell seal and arrived at the claimed range in an effort to provide an optimum seal preventing leakage of the molded material through the seal.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mathon (US 20180370082) in view of Serrell (US 2,683,912), and further in view of Spivy (US 4,754,543).  Mathon and Serrell teach the subject matter of claim 1 above under 35 U.S.C. 103.
As to claim 2, Mathon and Serrell collectively provide annular sectors with first and second lateral edges including a protruding lower portion at a nonzero angle to the radial direction of the first edge and a recessed lower portion at a nonzero angle to the radial direction of the second edge, but the references are silent to the cooperating teeth on adjacent edges.
Spivy teaches that a first and second plurality of cooperating teeth (Figs. 1-2, item 37) can be provided on adjacent sectors of an annular base in order to allow for expansion.
It would have been prima facie obvious to incorporate the Spivy teeth onto the cooperating edges of the annular sectors in the modified Marathon device in order to maintain sealing despite expansion or separation of mold angular sectors.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The combination of Serrell with Marathon simply does not provide a configuration or reason for providing a protruding lower portion and a recessed portion located “along only a portion of the respective angular sector”.

Response to Arguments
Applicant's arguments filed October 21, 2022 have been fully considered but they are not persuasive. 
The arguments point to Mathon’s compacting spacers (300) fastened temporarily on the mandrel and argue that the spacers are provided with a specific, purposeful shape that one would only be rendered unable to function if they included the protruding and recessed portions of claim 1.  Applicant asserts that the compacting spacer could not be fastened against the lateral edge of the angular sector and if spacer were modified to include a recess, face 303 would necessarily be removed.  However, the Examiner notes that in Mathon, the compacting spacer appears to be optional, and not required.  The overall structure of the mold (Fig. 3) appears to be the basis for the invention, not the compacting spacers.  However, even if Mathon’s compacting spacers (300) are considered to be an essential portion of that reference, the Examiner does not see how the combination renders the combination unable to function.  Especially on the recessed lower portion side provided by Serrell, no part of the seal is depicted as projecting out from the edge, and therefore there is nothing that would block the compacting spacer.  While Serrell does show the opposing face of the seal as protruding in order to join with the recess, the Examiner still does not see why this renders the combination unable to function.  Note that the rejection never proposed modifying the compacting spacer.
	Applicant further asserts that Mathon and Serrell, even considered together, do not teach angular sectors that include protruding lower and recessed lower portions (page 11).  The Examiner believes this argument is factually incorrect.  Mathon includes ribs at the interface between sectors that rise radially outward from the sectors themselves.  Serrell similarly provides blocks (44), (which are not contoured) for stiffening the edge, therefore in the combination one would recognize it to be obvious to place a similar sealing feature at the lower portion of the Mathon sectors at the first and second lateral faces.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742